Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy(US 2015/0347896) and Heo(US 2014/0013141).
Regarding claim 1, Roy discloses a device, comprising: a first set of analog voltage signals(Paragraph 52, input voltages); and a crossbar array comprising a plurality of memristors(Paragraph 52, resistive crossbar network 100 comprising memristors 130), the crossbar array to: receive an input vector of the first set of analog voltage signals(Paragraph 53, analog input vector); generate an output vector comprising a second set of analog voltage signals that is based upon a dot product of the input vector and a matrix comprising resistance values of the plurality of memristors(Paragraph 54, To compare an analog test vector to each pattern, successive elements of the test vector are applied to successive ones of the row electrodes 110. Each column electrode 120 will then carry an analog representation of the dot product of the test vector with the corresponding elements of the pattern stored in the memristors 130 connected to that column electrode 120); detect a pattern of the output vector(Paragraph 53, Each column electrode 120 can be connected to a readout circuit. The current measured by ammeter 140, into or out of column electrode 120 or, in general, the jth column electrode 120, can be visualized as the dot product of the inputs Vi and the cross-bar conductance values gi. Hence, an RCN can directly evaluate correlation between an analog input vector and a number of stored patterns. This technique can be exploited in evaluating the degree of match (DOM) between an input and the stored patterns).
Roy does not specifically disclose that a sensor generates the analog signals and activate a processor upon a detection of the pattern. However, Roy discloses processor 2386 can include one or more devices for automatically operating on data, e.g., laptop computer, personal digital assistant, digital camera, cellular phone, smartphone, for processing data, managing data, or handling data, whether implemented with electrical, magnetic, optical, biological components, or otherwise(Paragraph 141), which are well known in the art to have analog sensors. Heo discloses a portable terminal including various analog sensors sensor generating the analog signals(Paragraph 34, accelerometer sensor, a motion sensor, a geomagnetic sensor, a temperature sensor, a humidity sensor, an atmospheric pressure sensor, a pressure sensor, a gravity sensor, a vision sensor, or any other similar and/or suitable sensor that may be included in the portable terminal 100.) and activate a processor upon a detection of the pattern(Paragraph 70, sensor signal and its corresponding extracted sensed pattern is disclosed as waking-up the main controller). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Roy and Heo to have a sensor generates the analog signals and activate a processor upon a detection of the pattern. The motivation to do so would be to save power.
Regarding claim 2, Roy and Heo disclose the device of claim 1, further comprising: the processor, wherein the processor comprises a digital microprocessor(Roy: Paragraph 139, microprocessor; Heo: Paragraph 37, microcontroller 110 includes CPU).
Regarding claim 3, Roy and Heo disclose the device of claim 2, wherein the processor is to remain off or in a low power state until the processor is activated by the crossbar array(Heo: Paragraph 48, Remains in sleep mode until pattern detected).
Regarding claim 4, Roy and Heo disclose the device of claim 2, further comprising: a set of digital-to-analog converters coupled to the processor and to the crossbar array to output a third set of analog voltage signals to program the resistance values of the plurality of memristors(Rou: Paragraph 135, Each signal generator 1340 can include a binary-weighted transistor digital-to-analog converter (DAC) responsive to the values in the respective register 1310 to provide the respective one of the reference electrical signals.).
Regarding claim 5, Roy and Heo disclose the device of claim 1, wherein the crossbar array comprises a set of sense circuits to convert output currents of a plurality of rows or a plurality of columns of the crossbar array to the second set of analog voltage signals(Roy: Paragraph 53, Each column electrode 120 can be connected to a readout circuit. The current measured by ammeter 140, into or out of column electrode 120 or, in general, the jth column electrode 120, can be visualized as the dot product of the inputs Vi and the cross-bar conductance values gi. Hence, an RCN can directly evaluate correlation between an analog input vector and a number of stored patterns. This technique can be exploited in evaluating the degree of match (DOM) between an input and the stored patterns).
Regarding claim 6, Roy and Heo disclose the device of claim 1, further comprising: a set of analog buffers to sample and hold the first set of analog voltage signals and to feed the first set of analog voltage signals to the crossbar array(Roy: Paragraph 132, Signal source 1342 is configured to apply a plurality of test electrical signals to respective ones of the row electrodes 110, the Reference source 2216 is configured to provide one or more reference electrical signal(s) to signal source 1342).
Regarding claim 7, Roy and Heo disclose the device of claim 1, further comprising: a set of analog-to-digital converters to convert the second set of analog voltage signals to a set of digital output signals(Roy: Paragraph 108, At the end of conversion, the SAR stores the digitized value corresponding to the analog input).
Regarding claim 8, Roy and Heo disclose the device of claim 1, wherein the resistance values of the plurality of memristors are to cause the crossbar array to function as a neural network(Paragraph 132, exemplary neural network system, comprising a crossbar array 100 having a plurality of row electrodes 110, a plurality of column electrodes 120, and a plurality of resistive memory elements, e.g., memristors 130).
Regarding claim 9, Roy and Heo disclose the device of claim 1, wherein at least one of the second set of analog voltage signals of the output vector is to function as an activation signal to activate the processor(Roy:  Paragraph 53, directly evaluate correlation between an analog input vector and a number of stored patterns. This technique can be exploited in evaluating the degree of match (DOM) between an input and the stored patterns; Heo: Paragraph 70, sensor signal and its corresponding extracted sensed pattern is disclosed as waking-up the main controller).
Regarding claim 10, Roy discloses a system, comprising: a first set of analog voltage signals(Paragraph 52, input voltages); a crossbar array comprising a plurality of memristors(Paragraph 52, resistive crossbar network 100 comprising memristors 130), the crossbar array to: generate a second set of analog voltage signals that is based upon the first set of analog voltage signals and resistance values of the plurality of memristors(Paragraph 54, To compare an analog test vector to each pattern, successive elements of the test vector are applied to successive ones of the row electrodes 110. Each column electrode 120 will then carry an analog representation of the dot product of the test vector with the corresponding elements of the pattern stored in the memristors 130 connected to that column electrode 120), determining at least a portion of the second set of analog voltage signals matches a pattern(Paragraph 53, Each column electrode 120 can be connected to a readout circuit. The current measured by ammeter 140, into or out of column electrode 120 or, in general, the jth column electrode 120, can be visualized as the dot product of the inputs Vi and the cross-bar conductance values gi. Hence, an RCN can directly evaluate correlation between an analog input vector and a number of stored patterns. This technique can be exploited in evaluating the degree of match (DOM) between an input and the stored patterns); and a programming unit to determine the resistance values of the plurality of memristors(Paragraph 73, As a result, the current input through a memristor connecting the i.sub.th input bar to the j.sub.th, output bar (in-plane) where, G(i,j) is the programmed conductance of the memristor. For improved dot-product evaluation, the current I(i,j) can be proportional to the product of G.sub.T (i.e., the DTCS conductance, proportional to the input data) and G(i,j).).
Roy does not specifically disclose that a sensor generates the analog signals and activate a processor when the at least a portion of the second set of analog voltage signals matches the pattern. However, Roy discloses processor 2386 can include one or more devices for automatically operating on data, e.g., laptop computer, personal digital assistant, digital camera, cellular phone, smartphone, for processing data, managing data, or handling data, whether implemented with electrical, magnetic, optical, biological components, or otherwise(Paragraph 141), which are well known in the art to have analog sensors. Heo discloses a portable terminal including various analog sensors sensor generating the analog signals(Paragraph 34, accelerometer sensor, a motion sensor, a geomagnetic sensor, a temperature sensor, a humidity sensor, an atmospheric pressure sensor, a pressure sensor, a gravity sensor, a vision sensor, or any other similar and/or suitable sensor that may be included in the portable terminal 100.) and activate a processor upon a detection of the pattern(Paragraph 70, sensor signal and its corresponding extracted sensed pattern is disclosed as waking-up the main controller). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Roy and Heo to have a sensor generates the analog signals and activate a processor when the at least a portion of the second set of analog voltage signals matches the pattern. The motivation to do so would be to save power.
Regarding claim 11, Roy and Heo disclose the system of claim 10, further comprising: a wireless communication interface for communications between the programming unit and the processor(Roy: Paragraph 142, “communicatively connected” includes any type of connection, wired or wireless, for communicating data between devices or processors).
Regarding claim 12, Roy and Heo disclose the system of claim 10, wherein the programming unit comprises a remote network-based component(Roy: Paragraph 152, The program code may execute, e.g., entirely on processor 2386, partly on processor 2386 and partly on a remote computer connected to network 2350, or entirely on the remote computer).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy Roy(US 2015/0347896).

Regarding claim 13, Roy discloses a device, comprising: a processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor(Paragraph 150, Processor 2386 then executes one or more sequences of the computer program instructions loaded into code memory 2341) to: determine target resistance values for a plurality of memristors of a crossbar array(Paragraph 123, In order to accomplish the write operation, a constant current can be injected into the selected memristor 130 and the voltage developed on the row electrode 110 is compared with a comparator threshold by comparator 1930. The threshold, in turn, is set proportional to the target resistance, by using a compact switched capacitor digital to analog converter (DAC) 1940. The current source 1950 is disconnected as soon as the accessed memristor 130 acquires the target resistance value) to represent a neural network(Paragraph 132, neural network system) for processing analog sensor data to detect a pattern(Paragraph 53, Each column electrode 120 can be connected to a readout circuit. The current measured by ammeter 140, into or out of column electrode 120 or, in general, the jth column electrode 120, can be visualized as the dot product of the inputs Vi and the cross-bar conductance values gi. Hence, an RCN can directly evaluate correlation between an analog input vector and a number of stored patterns. This technique can be exploited in evaluating the degree of match (DOM) between an input and the stored patterns); provide a first set of voltage signals to program the plurality of memristors of the crossbar array, the first set of voltage signals based upon the target resistance values; determine an accuracy of the crossbar array in detecting the pattern in the analog sensor data; and provide a second set of voltage signals to reprogram the plurality of memristors to improve the accuracy of the crossbar array in detecting the pattern in the analog sensor data(Paragraph 136, The controller 1386 is configured to successively update the bits of each of the registers 1310 in the sequence according to the stored bit value in the respective one of the comparators 2230 (or 1350, FIG. 13). That is, the outputs of CMOS latches 500 are used by reference source 2216 to populate the registers 1310 with the digital representations of the analog values. Reference source 2216 changes VREF while controller 1386 cycles through the bits so that the values stored in the latches 500 are usable to successively approximate the analog values on the column lines 120 more and more accurately).
Regarding claim 14, Roy discloses device of claim 13, wherein the instructions, when executed by the processor, further cause the processor to: inject a test input vector to the crossbar array; read an output vector from the crossbar array; and determine a deviation of the output vector from an expected output vector(Paragraph 54, In each column, the analog vector of a pattern is stored in the resistive memories. To compare an analog test vector to each pattern, successive elements of the test vector are applied to successive ones of the row electrodes 110. Each column electrode 120 will then carry an analog representation of the dot product of the test vector with the corresponding elements of the pattern stored in the memristors 130 connected to that column electrode 120. Paragraph 134: In various aspects, processor 2286 is configured to receive the respective stored bit values of the comparators 2230 from the latches 500. Processor 2286 determines updated weights using the selected weights stored in the memristors 130, the test electrical signals, and the received bit values.)
Regarding claim 15, Roy discloses device of claim 13, wherein the instructions, when executed by the processor, further cause the processor to: apply the first set of voltage signals to the plurality of memristors in the crossbar array to program resistances of the plurality of memristors(Paragraph 123, In order to accomplish the write operation, a constant current can be injected into the selected memristor 130 and the voltage developed on the row electrode 110 is compared with a comparator threshold by comparator 1930. The threshold, in turn, is set proportional to the target resistance, by using a compact switched capacitor digital to analog converter (DAC) 1940. The current source 1950 is disconnected as soon as the accessed memristor 130 acquires the target resistance value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187